    Case 20-00146-SMT   Doc 82    Filed 07/13/20 Entered 07/13/20 09:27:17   Desc Main
                                 Document      Page 1 of 3
The document below is hereby signed.

Signed: July 10, 2020




                                  ___________________________
                                  S. Martin Teel, Jr.
                                  United States Bankruptcy Judge

                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLUMBIA

     In re                                )
                                          )
     BENJAMIN KEVIN DORSEY,               )      Case No. 20-00146
                                          )      (Chapter 13)
                        Debtor.           )      Not for publication in
                                          )      West’s Bankruptcy Reporter

          MEMORANDUM DECISION RE TRUSTEE’S MOTION TO DISMISS CASE

          The Chapter 13 trustee has moved to dismiss this case for

     various reasons, including the debtor’s failure to comply with a

     court order to file schedules and other documents required by 11

     U.S.C. § 521(a)(1); the debtor’s failure to file a plan; and the

     debtor’s failure to make plan payments.           The debtor opposed the

     motion, pointing to difficulties in preparing documents in light

     of the COVID-19 pandemic, and asked for an extension until June

     30, 2020, to file required documents.          None of the required

     documents were filed by June 30, 2020.           The debtor’s opposition

     does not establish grounds for denying the motion to dismiss.

          This case has been pending since March 10, 2020.              It is now

     122 days later, with none of the documents required by

     § 521(a)(1) having been filed.           Under 11 U.S.C. § 521(i)(1), this
Case 20-00146-SMT   Doc 82    Filed 07/13/20 Entered 07/13/20 09:27:17   Desc Main
                             Document      Page 2 of 3


case became subject to automatic dismissal when the debtor failed

to file the documents required by § 521(a)(1) within 45 days

after the commencement of the case.           Under § 521(i)(3), the court

could have granted the debtor no more than an additional 45 days

to file the documents, and the case is well past 90 days after it

commenced.   Even though the trustee did not invoke § 521(i),

cause would exist under LBR 1017-2(b) to permit a motion to

dismiss under § 521(i) at this time.           In any event, § 521(i)

evidences that allowing this case to remain pending would be

contrary to Congressional intent.

      The debtor has not even filed a plan, yet he was able to

file oppositions to motions for relief from the automatic stay

and an opposition to the trustee’s motion to dismiss.               And the

debtor’s opposition does not deny that he has failed to make any

plan payments.

      In short, after the passage of 122 days, the case is “dead

in the water,” making no progress towards being ready to have a

plan confirmed.     While ordinarily the court would hold a hearing

when a motion to dismiss has been opposed, the debtor’s having

allowed the case to become subject to automatic dismissal (even

if no party has specifically invoked § 521(i)); the debtor’s

failure to file documents by even the requested extended date of

June 30, 2020; the debtor’s failure to file a plan and make plan

payments; and the clear prejudice to creditors warrants granting


                                        2
Case 20-00146-SMT                                                                Doc 82    Filed 07/13/20 Entered 07/13/20 09:27:17   Desc Main
                                                                                          Document      Page 3 of 3


the motion to dismiss without a hearing.                                                                         An order follows.

                                                                                                               [Signed and dated above.]

Copies to: Debtor; Recipients of e-notification of orders.




R:\Common\TeelSM\Judge Temp Docs\Dorsey (Benjamin Kevin) - Dismiss Case_v2.wpd
                                                                                                     3
